Citation Nr: 0724621	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-41 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a scar and other residuals of excision 
of a lipoma from the right abdominal wall in April 1990.

2.  Entitlement to an effective date prior to August 15, 1990 
for the grant of service connection for schizophrenia.

3.  Entitlement to an effective date prior to June 21, 1999 
for a 100 percent evaluation for schizophrenia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record indicates that the veteran was scheduled for a 
hearing before a Veterans Law Judge at the RO in June 2007.  
In a letter dated May 24, 2007, the veteran asked to have his 
hearing rescheduled.  However, in a letter dated May 30, 
2007, the veteran indicated that he would be unable to travel 
to the RO at any time, and requested that his case be 
considered on the basis of the evidence of record.  The Board 
considers this to be a withdrawal of his request for a 
hearing, and will therefore proceed with consideration of the 
veteran's claim. 

The veteran's claim for entitlement to an earlier effective 
date for service connection for schizophrenia has been 
construed as encompassing a motion for revision of an August 
1977 Board decision on the basis of clear and unmistakable 
error.  This motion will be the subject of a separate 
decision. 


FINDINGS OF FACT

1.  The veteran underwent surgery at a VA facility in April 
1990 for the removal of a lipoma from his chest wall; there 
is evidence that the veteran has a scar as a result of this 
surgery, but there is no evidence that it is compensably 
disabling.  

2.  The proximate cause of this scar was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or an event 
which was not reasonably foreseeable.  The certain or near 
certain result of the veteran's surgery would be a scar. 

3.  A June 1992 rating decision established an effective date 
of August 15, 1990 for the grant of service connection for 
schizophrenia.  The veteran was notified of this decision in 
July 1992, but did not submit a notice of disagreement with 
the effective date within one year of the notice.

4.  Entitlement to an effective date of June 21, 1999 for the 
100 percent evaluation for schizophrenia was established in 
an August 1999 rating decision; the veteran did not submit a 
notice of disagreement with this decision within one year of 
notice thereof.  


CONCLUSIONS OF LAW

1.  The criteria for compensation for a scar and other 
residuals of excision of a lipoma from the right abdominal 
wall at a VA facility in April 1990 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358(c)(3) 
(2006).  

2.  The June 1992 rating decision that established the August 
15, 1990 effective date for the grant of service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2006). 

3.  The August 1999 rating decision that established the June 
21, 1999 effective date for a 100 percent evaluation for 
schizophrenia is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.105(a). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was provided with a VCAA 
notification letter in April 2003, which is over a year 
before the rating decision on appeal.  This letter told the 
veteran what evidence was needed to substantiate his claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted VA to obtain, to tell VA the name and address of any 
person having relevant evidence, and to send VA needed 
evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession. 

In the present appeal, the veteran has not been provided with 
information regarding the final two Dingess elements.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for compensation, 
there will be no degree of disability or effective date 
assigned.  As there will be no new degree of disability 
assigned or effective date, there is no possibility that any 
prejudice to the veteran will result from the failure to 
provide him with this information. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  All relevant records have 
been obtained, and the veteran has not identified any 
outstanding records that have not been obtained.  This issue 
involves medical treatment received from VA sources, and the 
relevant VA records have been received.  The veteran was 
scheduled for a hearing but canceled and requested that a 
decision be reached on the record.  The duty to assist has 
been met, and the Board will proceed with adjudication of the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  

As for the issue of entitlement to an effective date prior to 
June 21, 1999 for a 100 percent evaluation for schizophrenia, 
the veteran has not been provided with VCAA notification as 
to how to substantiate this claim.  However, for reasons that 
will be addressed below, the Board notes that there is no 
legal entitlement to an earlier effective date.  That being 
the case, the provisions of VCAA are not applicable.  Manning 
v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

38 U.S.C.A. § 1151

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of the removal of a lipoma from his right chest wall.  He 
argues that this has resulted in a scar.  

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In this case, the evidence shows that the veteran underwent 
surgery for the removal of a lipoma from the right anterior 
lower chest wall in April 1990.  The surgical records show 
that the veteran tolerated the procedure well and that there 
were no complications.  

VA treatment records from April 1990 show that the veteran 
was followed after his surgery.  He complained of pain.  The 
wound was clear and without drainage.  Other April 1990 
records show an uneventful recovery.  Medical records dated 
subsequent to April 1990 do not show any further treatment or 
any complications, and do not confirm that the veteran has a 
scar.  

The Board finds that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  There is 
no medical evidence whatsoever to show that the veteran has a 
disability as a result of his April 1990 surgery.  

The veteran does not argue that he has developed any 
disability other than a scar as a result of the surgery.  He 
does not argue that the scar is painful, or has not properly 
healed, or that it is productive of any impairment.  The 
Board notes that although the presence of a scar has not been 
confirmed by medical records, the veteran is competent to 
observe whether or not he has a scar in the vicinity of his 
surgery, and the presence of the scar is accepted.  To 
constitute a current disability, however, the scar must be 
present to a compensable degree.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  There is no evidence that the scar is 
symptomatic or of a size that would warrant a compensable 
evaluation.  See 38 C.F.R. § 4.118 (2002 & 2006).

However, it is not enough to show that the veteran has a scar 
as a result of his April 1990 VA surgery.  It must be shown 
that the proximate cause of this scar was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or the proximate cause of the 
scar was an event which was not reasonably foreseeable.  

The veteran has not argued that there was any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  Moreover, 
the Board observes that a scar would be merely coincidental 
with the VA treatment, and would be the certain or near 
certain result of a surgery.  Therefore, in the absence of 
such evidence, there is no basis for compensation under the 
provisions of 38 U.S.C.A. § 1151.  See also 38 C.F.R. § 
3.358(c)(3).

Earlier Effective Dates

In June 1992, the RO issued a rating decision carrying out a 
Board decision granting service connection for paranoid type 
schizophrenia.  The RO established an effective date for the 
grant of August 15, 1992.  In a July 1992 notice letter it 
told the veteran that the effective date for payment of 
compensation was September 1, 1992.  The veteran disagreed 
with the initial rating of the disability, but not the 
effective date.

Entitlement to a 100 percent evaluation for schizophrenia was 
established in an August 1999 rating decision.  This decision 
also established an effective date of June 21, 1999 for the 
100 percent evaluation. 

The veteran was informed of the 100 percent evaluation and 
the effective date in an August 1999 letter.  He did not 
submit a notice of disagreement with this decision within one 
year of receipt of the letter.  Therefore, the August 1999 
rating decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The veteran submitted a claim for an earlier effective date 
for a 100 percent evaluation for schizophrenia in September 
2002.  He did not claim that the August 1999 rating decision 
contained clear and unmistakable error.  

In June 2003, he submitted a "claim" for an earlier 
effective date for service connection.  He made a motion for 
revision of a 1977 Board decision on the basis of clear and 
unmistakable error.  That motion is being denied in a 
separate Board decision.  The only remaining matter is the 
free standing "claim" for an earlier effective date for the 
grant of service connection.

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  

As the June 1992 rating decision that established August 15, 
1990 as the effective date for service connection, and the 
August 1999 rating decision that established the June 21, 
1999 effective date for the 100 percent evaluation for 
schizophrenia are final, and as the veteran has not argued 
that these decisions contain clear and unmistakable error 
(except as pertains to the claim of clear an unmistakable 
error in the Board's 1977 decision), the matters that are 
before the Board involve a freestanding claim for an earlier 
effective date.  In accordance with Rudd, the Board must 
dismiss these claims.











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a scar and other residuals of excision 
of a lipoma from the right abdominal wall in April 1990 is 
denied. 

The claim for entitlement to an effective date prior to 
August 15, 1990 for the grant of service connection for 
schizophrenia is dismissed.

The claim for entitlement to an effective date prior to June 
21, 1999 for a 100 percent evaluation for schizophrenia is 
dismissed. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


